DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment filed 3/7/2022 has been entered.
Claims 10, 11, 13 and 14 remain pending and are examined below.
Claims 1-9, 12, and 15 have been cancelled. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 13 and 14, both claims recite “the rotational speed of the upper rotating drum and the rotational speed of the lower rotating drum” being “less than” (Claim 13) or “greater than” (Claim 14) “the linear speed of the conveyor system”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 10, 11, 13, and 14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Marbacher (EP 1810922 A1-cited in IDS; note the attached machine translation at the end of the document is used for paragraph number references below).

Regarding Claim 10, Marbacher discloses a film sealing and wrapping machine (Figrue 1) for sealing and cutting a tube of film (43, 44; Figures 3a-3b) wrapped around products (3, 4) to form a film bag with a product, of the products, enclosed within the film bag (translated Para. 0020), the machine comprising: 
a seal and cut jaw assembly (1) for sealing and cutting the film tube (43, 44) to form the film bag, the jaw assembly (1) comprising: 
an upper cross member (weld bar 23) mounted to an upper rotating drum 
a lower cross member (counter bar 39) mounted to a lower rotating drum (drum 5 including  36, 38; Paragraph 0024), rotation of the upper and lower drums (5, 6) and cross members (23, 39) being synchronized so the upper and lower cross members (23, 39) approach each other and traverse away from each other (Paragraphs 0024, 0025 and 0027 which disclose the synchronization and the movement of the cross members towards and away from each other; See distance “H” in Figure 4 as the weld bar and counter bar when in contact, travel the distance "H" in the direction of the film); 
a conveyor system (transporting device 2 including a conveying member 28; Para. 0018; Figure 2) defining a linear speed (“transport speed”; Paras. 0007, 0027), the conveyor system (2) disposed adjacent to the seal and cut jaw for delivering the product (3, 4) wrapped within the tube of film between the upper and lower cross members (23, 39) and for transporting the product enclosed within the film bag away from the seal and cut jaw assembly (1); 
wherein a rotational speed of the upper and lower cross members (23, 39) will increase or decrease as the upper and lower cross members (23, 39) enter between two products (3, 4 in region “H” per Figure 4) and resolve to a horizontal speed (“speed vector”; Para. 0027) about equal to the linear speed of the conveyor system (2) to prevent the upper and lower cross members (5, 6) from deforming the film and/or film bag (see Paras. 0007, 0027 disclose changing the speed of the drums, and hence the cross members, such that the speed vector equal to the “transport speed” of the film are equal to enhance the weld quality and it can be readily assumed that since the speeds are equal, the members will not readily deform the film outside of performing the intended welding),
which disclose dynamic drives of shafts 16, 40 which drive drums 5, 6 and which disclose accelerating, decelerating, and delaying movement thereof based on the different formats of packages and therefore although stopping rotation at the specific positions is not explicitly disclosed, it is clear that the drums thereof are capable of such speed control via the dynamic drives).

Regarding Claim 11, Marbacher discloses the upper cross member (23) is a heater (See Para. 0027), and the lower cross member (39) is a pressure pad (see Para. 0027 which discloses the use of an electrically heated wire and based on the structure of the “weld bar 23” and the “counter bar 39” and as shown in the “Annotated View of Figure 4” below, it is clear that the weld bar includes the heating element and the counter bar is a form of pressure pad).

    PNG
    media_image1.png
    384
    296
    media_image1.png
    Greyscale

Annotated View of Figure 4


Regarding Claims 13 and 14, Marbacher discloses the rotational speed of the upper rotating drum (6) and the rotational speed of the lower rotating drum (5) is less or greater than the linear speed (“transport speed”) of the conveyor system (2; see Paras 0006, 0027 and 0031 and specifically Paras. 0006 and 0031 which disclose accelerating or decelerating the shafts 16, 40 and therefore the drums 5, 6 and controlling the shafts/drums via dynamic drives, therefore, it is clear that even if the specific speed of the drums is not explicitly disclosed as being lesser or greater than the “transport speed”, it is abundantly clear that the drums are capable of such operation in view of the disclosure provided by at least Paras. 0006, 0027, 0031).


Claims 10, 13 and 14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Matt (US Patent 4,525,977).
Regarding Claim 10, Matt discloses a film sealing and wrapping machine (10; Figure 1) for sealing and cutting a tube of film (16; Figure 1) wrapped around products (14) to form a film bag (19) with a product (14), of the products (14), enclosed within the film bag (19), the machine (10) comprising:
a seal and cut jaw assembly (17, 18) for sealing and cutting the film tube (16) to form the film bag (19), the jaw comprising:
an upper cross member (sealing and cut head 17) mounted to an upper rotating drum (see “Annotated View of Figure 1” below); 
a lower cross member (sealing and cut head 18) mounted to a lower rotating drum (see “Annotated View of Figure 1” below), rotation of the upper and lower drums and cross members being synchronized so the upper and lower ;
a conveyor system (rollers 44, finwheel assembly 24, 32; See Figure 1) defining a linear speed (“film velocity” determined by encoder 43; Col 8, lines 23-28), the conveyor system (44, 24, 32) disposed adjacent to the seal and cut jaw assembly (17, 18 as shown) for delivering the product (14) wrapped within the tube of film (16) between the upper and lower cross members (17, 18) and for transporting the product enclosed within the film bag (19) away from the seal and cut jaw assembly (17, 18; Col 7, lines 20-32 and 49-53); 
wherein a rotational speed (“cut-head velocity”) of the upper and lower cross members (17, 18) will increase or decrease as the upper and lower cross members (17, 18) enter between two products (14) and resolve to a horizontal speed about equal to the linear speed of the conveyor system (24) to prevent the upper and lower cross members from deforming the film and/or film bag (see Col 10, lines 21-36 which discloses a controller 50 for controlling and synchronizing operation of the motors driving the cut-heads/cross members and the product conveying; see specifically Col 15, line 60 through Col 16, line 4 explicitly disclose that the cut-heads/cross members 17,18 must be set at a velocity equal to that of the film being conveyed and it can be readily assumed that this allows for the members to prevent deformation of the film outside of the intended sealing function; see also Col 19, lines 42-49; in view of these portions of the disclosure as well as the remainder of the disclosure in its totality it is clear that the cross members velocity is decreased and capable of being increased to the conveying speed of the film, for example, see Figure 21 which clearly shows the cross member speed being decreased prior to sealing and hence the example of the operation is clearly showing the cross members decreasing in speed as they are inserted between products being packaged; Col 25, lines 34-48),
wherein the rotational speed of the upper rotating drum (of 17) stops at twelve o clock position and the rotational speed of the lower rotating drum (of 18) stops at six o clock position to wait until a subsequent gap between products (14) approach the upper and lower cross members (17, 18; see Figure 19 and Col 22, lines 24-29 which discloses stopping the cut-head motor when at 180° from the dwell position, which when considering both drums/cross members 17,18, would be the six and twelve o clock positions as claimed, further lines 30-38 discloses starting the cut-heads/cross members followed by setting the cut-head speed as disclosed in lines 44-47, therefore, it is clear Matt is capable of rotating the drums as claimed).


    PNG
    media_image2.png
    293
    293
    media_image2.png
    Greyscale

Annotated View of Figure 1



Regarding Claims 13 and 14, Matt discloses wherein the rotational speed of the upper rotating drum (of 17) and the rotational speed of the lower rotating drum of (18) are more or less than the linear speed of the conveyor system (of 24; see Col 25, lines 34-48 which disclose decreasing the angular velocity such that the linear component is equal to the film velocity and therefore it is clear that the rotational speed of the drums is greater prior to sealing and further given such control as disclosed it is clear that the drums are capable of operating at a lesser speed prior to sealing; note Col 22, lines 24-29 which discloses stopping the cut-heads while the film is still conveyed).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matt (US Patent 4,525,977), in view of Marbacher (EP 1810922 A1-cited in IDS).
Regarding Claim 11, Matt discloses the upper cross member (17) is a heater, but also discloses the lower cross member (18) is heater (Col 7, lines 42-43) and not a pressure pad as claimed. Attention can be brought to the disclosure of Marbacher which teaches a upper cross member (23) is a heater (See Para. 0027), and a lower cross member (39) is a pressure pad (see Para. 0027) and note the “Annotated View of Figure 4” above.
The use of a pressure pad in heat sealing tools has been well known in the art. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified one of the cut-head/cross members of Matt to include a pressure pad as taught by Marbacher. By incorporating a counter bar/pad structure into Matt, wear on the opposing cross member will decrease and therefore, the longevity of the tool can be increased. 

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments on Pages 7-8 of “REMARKS” that:


    PNG
    media_image3.png
    378
    595
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    209
    589
    media_image4.png
    Greyscale

Examiner respectfully asserts that, as outlined in the rejections above, both Marbacher and Matt are clearly capable of stopping the cross members at the claimed positions. 
Specifically regarding Marbacher, although stopping rotation at the specific positions is not explicitly disclosed, it is clear that the drums thereof are capable of such speed control as the drives thereof are disclosed as dynamic drives per Paras. 0006, 0007, 0027, 0031 which disclose dynamic drives of shafts 16, 40 which drive drums 5, 6 and which disclose accelerating, decelerating, and delaying movement thereof based on the different formats of packages and therefore.
Specifically regarding Matt, Col 22, lines 25-29 clearly discloses that the motor which drives upper cross member stops when the cross member is at its home position which is clearly at a twelve o’clock position as shown in Figure 6 and it can be readily assumed given the synchronous nature of the cross members, that the lower cross member would be at its six o’clock position. Therefore, it can be concluded that Matt clearly discloses not only the specific function of the upper cross member but clearly discloses the structure to perform each such function. 
Lastly, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). In this instance, the claimed cross members are intended to pause or wait at the specified positions, however, given the speed controls disclosed by both Matt and Marbacher, these prior art references clearly disclose structure that is capable of performing such functions and therefore, the claimed invention is not differentiated from the prior art apparatuses.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        3/22/2022